Citation Nr: 0934292	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

Although the October 2007 rating decision addressed multiple 
issues, the Veteran's substantive appeal was limited solely 
to the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2007, the Veteran filed his present claim seeking to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder.  

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist him with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

During a May 2009 hearing before the Board, the Veteran 
testified that within the first year following his discharge 
from the service he received psychiatric treatment for a two 
week period at the VA Medical Center (VAMC) in Waco, Texas.  
The Veteran also testified that additional and more recent VA 
treatment records were available from the VAMC in Topeka, 
Kansas.  In addition, the Veteran testified that he had 
recently provided his VA physician with records from a 
private hospital, and 


that the VA physician had informed him that she would be 
"putting some documentation" in his records.  

As VA is on notice of the potential existence of additional 
VA records, these records must be obtained prior to any 
further appellate review.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  Ultimately, these treatment records 
may affect the issue of whether or not new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  
Accordingly, the RO should, with assistance from the Veteran, 
attempt to obtain these records.  

Additionally, during his May 2009 hearing before the Board, 
the Veteran testified that he was in receipt of Social 
Security Administration (SSA) disability benefits. 
Specifically, the Veteran testified that the VA physician in 
the psychiatric clinic at the VAMC in Topeka, Kansas, had 
helped him obtain disability through the SSA, and that he had 
been in receipt of these benefits for approximately one and 
half years.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak, 2 Vet. App. at 372-73.  No attempt has been made 
by the RO to obtain the Veteran's SSA records.  Accordingly, 
the RO should, with assistance from the Veteran, attempt to 
obtain these records.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all sources of VA and non-VA 
treatment for his claimed psychiatric 
disorder since his discharge from active 
duty service.  The RO must then attempt to 
obtain copies of all identified treatment 
records.  Regardless of the Veteran's 
response, the RO must attempt to obtain 
all of his 


treatment records from both the VAMC in 
Waco, Texas (from July 1981 to July 1983) 
and the VAMC in Topeka, Kansas (from June 
2007 to the present).  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must contact the SSA and 
request that a copy of all materials, to 
include medical records, considered in 
conjunction with the Veteran's claim for 
SSA benefits be provided.  Once obtained, 
these records must be associated with the 
claims file.  If records are not 
available, documentation to that effect 
must be included in the Veteran's claims 
folder.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
